Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this annual report on Form 10-K of Transcat, Inc., Lee D. Rudow, the Chief Executive Officer of Transcat, Inc. and John J. Zimmer, the Chief Financial Officer of Transcat, Inc. certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of their knowledge, that: 1. This annual report on Form 10-K for the fiscal year ended March 29, 2014 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in this annual report on Form 10-K for the fiscal year ended March 29, 2014 fairly presents, in all material respects, the financial condition and results of operations of Transcat, Inc. Date:June 26, 2014 /s/ Lee D. Rudow Lee D. Rudow President and Chief Executive Officer Date:June 26, 2014 /s/ John J. Zimmer John J. Zimmer Senior Vice President of Finance and Chief Financial Officer A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to Transcat, Inc. and will be retained by Transcat, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
